Case 1:19-cv-00476-LO-MSN Document 71-3 Filed 05/26/20 Page 1 of 5 PageID# 1264




                             EXHIBIT C
Case 1:19-cv-00476-LO-MSN Document 71-3 Filed 05/26/20 Page 2 of 5 PageID# 1265



                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division
 ____________________________________
                                           )
 QUILL INK BOOKS LIMITED,                  )
                     Plaintiff,            )
                                           )
 v.                                        )              No. 1:19cv476-LO-MSN
                                           )
 RACHELLE SOTO a/k/a Addison Cain,         )
                     Defendant.            )
                                           )
                              NOTICE OF 30(b)(6) DEPOSITION

        PLEASE TAKE NOTICE that at 9:00 a.m. on June 9, 2019, at the offices of Craig C.

 Reilly, 111 Oronoco Street, Alexandria, Virginia 22314, you are hereby commanded to designate

 one or more officers, managing agents, or other persons competent to testify with respect to each

 of the subject matter categories identified in Exhibit A attached hereto.

        The deposition shall be recorded by stenographic and audio-visual means before a notary

 public or other officer authorized by law to administer oaths and will continue from day to day

 until completed. The deposition will be taken for the purposes of discovery, for use at trial as

 evidence in this matter, or any other purposes permitted under the Federal Rules of Civil

 Procedure.

 Issued this 22 day of May, 2020.                      /s/ Tynia A. Watson

                                                       Craig C. Reilly VSB # 20942
                                                       111 Oronoco Street
                                                       Alexandria, Virginia 22314
                                                       T: (703) 549-5354
                                                       F: (703) 549-5355
                                                       E: craig.reilly@ccreillylaw.com
                                                       Counsel for Defendant

                                                       Shawn M. Dellegar, OBA # 20973
                                                       Crowe & Dunlevy, P.C.
                                                       321 South Boston Avenue, Sutie 500
                                                       Tulsa, Oklahoma 74103
Case 1:19-cv-00476-LO-MSN Document 71-3 Filed 05/26/20 Page 3 of 5 PageID# 1266



                                          T: (918) 592-9800
                                          E: shawn.dellegar@crowedunlevy.com
                                          Counsel for Defendant (Pro Hac Vice)

                                          Tynia A. Watson, OBA # 30765
                                          Crowe & Dunlevy, P.C.
                                                  324 N. Robinson Ave., Suite 100
                                          Oklahoma City, Oklahoma 73102
                                          T: (405) 235-7500
                                          E: tynia.watson@crowedunlevy.com
                                          Counsel for Defendant (Pro Hac Vice)
Case 1:19-cv-00476-LO-MSN Document 71-3 Filed 05/26/20 Page 4 of 5 PageID# 1267



                                   CERTIFICATE OF SERVICE

        I hereby certify that on May 22, 2020, a true and correct copy of the foregoing has been
 mailed and emailed to the following:

 Quill Ink Books Limited
 c/o Zuri Thompson, director
 OFFICE 7
 35-37 Ludgate Hill
 London EC4M 7JN England
 zoeytellis@gmail.com

                                                    /s/ Tynia A. Watson
                                                    Crowe & Dunlevy, P.C.
                                                    324 N. Robinson Ave., Suite 100
                                                    Oklahoma City, Oklahoma 73102
                                                    T: (405) 235-7500
                                                    E: tynia.watson@crowedunlevy.com

                                                    Counsel for Defendant (Pro Hac Vice)
Case 1:19-cv-00476-LO-MSN Document 71-3 Filed 05/26/20 Page 5 of 5 PageID# 1268




                                              EXHIBIT A

 MATTERS FOR EXAMINATION

         The person(s) designated must testify about information known or reasonably available to

 Defendant regarding the following matters:

 1.      The formation, organization, ownership, and operation of Quill Ink Books Limited

 (“Quill”).

 2.      The relationship of Zuri Thompson and Quill.

 3.      The factual allegations made in Quill’s First Amended Complaint.

 4.      The answers and defenses to the Counterclaims of Defendant Addison Cain (“Cain”).

 5.      The facts and circumstances related to the DMCA notices and counter-notices.

 6.      The facts and circumstances related to all online and social media posts by Quill or

 representatives of Quill related to this lawsuit, including but not limited tothe Omegaverse

 Litigation Website, Zoey Ellis’ Facebook page, Zoey Ellis’ website, and the Fanlore Wikipedia

 site.

 7.      All facts and circumstances related to Zoey Ellis’ Myth of Omega series, including but

 not limited to drafts, origination, publication dates, quantities sold, profits, and costs.

 8.      All facts and circumstances related to Quill’s claim for damages.

 9.      The facts and circumstances related to Quill’s relationship with Margarita Coale and

 knowledge asserted by Quill in its answer to Cain’s Counterclaims.

 10.     The facts and circumstances related to Quill’s knowledge of Addison Cain’s Alpha’s

 Claim series prior to publication of Zoey Ellis’ Myth of Omega series.

 11.     Authentication of documents produced in the course of this litigation.
